556 F.2d 131
Mary L. JOHNSON, Administratrix ad Prosequendum and GeneralAdministratrix of the Estate of Leroy Johnson, Deceased andLoretta Johnson, Administratrix ad Prosequendum and GeneralAdministratrix of the Estate of Herbert D. Johnson, Deceasedv.BETTER MATERIALS CORPORATION (Defendant Third-Party Plaintiff in D.C.)v.ATLANTIC CITY ELECTRIC COMPANY, a corporation of the Stateof New Jersey(Third-Party Defendant in D.C.), Appellant.
No. 76-1185.
United States Court of Appeals,Third Circuit.
Argued Sept. 14, 1976.Decided Nov. 23, 1976.

James E. Franklin, II, Lloyd, Megargee, Steedle & Connor, Pleasantville, N. J., for appellant.
Gerald M. Eisenstat, Shapiro, Eisenstat, Capizola, O'Neill, Lisitski & Gabage, P. A., Vineland, N. J., for plaintiffs-appellees.
Before SEITZ, Chief Judge, and ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The question raised on this interlocutory appeal is whether plaintiffs may assert a state-law claim against Atlantic City Electric Company, a third-party defendant, when plaintiffs and Atlantic City are all citizens of New Jersey.  On the basis of our precedents, we conclude that they may not.  E. g., Rosario v. American Export-Isbrandtsen Lines, Inc., 531 F.2d 1227 (3d Cir. 1976); Patton v. Baltimore & Ohio R. R. Co., 197 F.2d 732 (3d Cir. 1952).


2
The order allowing plaintiffs to amend their complaint to include Atlantic City as an original party defendant will be reversed.